DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1,	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04/24/2022. Claims 1-5, 7-13 were pending. Claims 1, 7, 10-11 were amended. Claim 6 was cancelled. Claim 13 was new claim.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) in view of Hausmann et al. (US 2020/0040454 A1), the applicants stated: 
“Applicant submits that no combination of Varadarajan and Hausmann disclose or suggest that the oxidizer gas is continuously fed to the reaction space. In Varadarajan, the step of providing the process gas (including oxygen) is very controlled, and is described as a discrete step 307 after purging the reaction chamber . The concentration of the oxygen is kept very low in order to prevent oxidation
of the metal. Also, in some embodiments, the oxygen plasma can be generated remotely from the reaction space. See, e.g. Varadarajan at paragraphs [0008] and [0039]. In Hausmann, the second precursor (oxygen) is provided to the reaction space in a pulse. See, e.g. paragraph [0020].  Therefore, Applicant submits that claim 1, and claims 2-4, 6, 7, and 12, which depend therefrom, are not unpatentable over the cited references.”  
The applicant’s argument is persuasive.  Specifically, Hausmann teaches the oxygen is provided to the reaction chamber in a pulse (See paragraph 0020) instead of continuously flow throughout the deposition cycle.  Thus, the examiner withdrawn the previous ground of rejection.  However, upon further consideration the examiner provide new ground of rejections as discussed below using new cited prior arts (Fukazawa) along with previous cited prior art (Varadarajan).  It is noted that Hausmann is no longer used one of the prior arts in the 103 rejection as discussed below.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, the phrase “the purging” in line 1 is indefinite because it is unclear from the claim whether “the purging” in claim 7 is referred to step (ii) purging or step (iv) purging or both step (ii) and step (iv) as recited in claim 1.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1-4, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 2018/0315597 A1) in view Fukazawa (US 2018/0119283 A1).
Regarding to claim 1, Varadarajan discloses a method of depositing a silicon oxide film using bis(diethylamino)silane (BDEAS) (see paragraph 0036) on a substrate in a reaction space by plasma-enhanced atomic layer deposition (PEALD), each repeating deposition cycle of PEALD comprising the step of:
(i) absorbing BDEAS (i.e. silicon containing precursor) on the substrate placed on a susceptor having a temperature between 50-500 °C (See Fig 3, Fig 4, paragraph 0036-0040);
(ii) purging the reaction space (Fig 3, step 305, paragraph 0039)
(iii) exposing the substrate on which the BDEAS is absorbed to an oxidizer plasma in the atmosphere in the reaction space, and applying an RF power thereby depositing a monolayer or sublayer of silicon oxide, wherein the oxygen concentration is between 0.01 -5% (Fig 3-4, paragraph 0036, 0039-0040; Note: oxygen concentration at 5 % as recited in paragraph [0036] is within applicant’s range of “5% to 70%”);
Purging the reaction space (Fig 3 step 309; paragraph 0040)
Regarding to claim 1, Varadarajan fails to disclose a temperature of higher than 500 °C and the oxidizer gas is feed to the reaction space continuously throughout the deposition . However, Varadarajan clearly teaches a temperature at 500 °C (See paragraph 0037) and feeding the oxidizer gas (See paragraph 0039). 
In a method for deposition silicon oxide (SiO) using (bis(diethylamino) silane) (BDEAS), Fukazawa teaches the process temperature is between 50 to 550 °C (Table 1 read on applicant’s range of higher than 500 °C). Fukazawa further discloses the oxidizer gas (i.e. reactant) is fed continuously to the reaction space throughout the deposition (See Fig 2-3, paragraph 0033, 0035, 0051, 0070).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan in view of Fukazawa by performing routine experiments to obtain optimal temperature because it has been held that determination of workable range is not considered inventive.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan in view of Fukazawa by feeding the oxidizer gas continuously throughout the deposition process because it will improve film properties (See paragraph 0035). 
Regarding to claim 2, Varadarajan discloses the temperature of the susceptor (Fig 4) is 500 °C (paragraph 0037, read on applicant’s range of “not higher than 650 °C”).  Fukazawa discloses the temperature of the susceptor is 550 °C (Table 1, read on applicant’s range of “not higher than 650 °C”)
Regarding to claims 3-4, Varadarajan discloses the atmosphere of 1-7 torr, including example of less than 2 torr or 1.5 torr or less (paragraph 0039; Note: 1 torr = 133.32 Pascal; 2 torr = 266.64 Pascal; read on applicant’s range of 1,000 Pa or less or 400 Pa or less).
Regarding to claim 7, Varadarajan fails to disclose the purging is conducted for less than 2.0 second. However, Varadarajan clearly teaches to purge for some duration (see fig 3, step 305). Fukazawa teaches to purge for a duration of 0.1 to 5 second, preferable 0.1 to 1 second for Purge 1 or 0.1 to 1 second, preferable 0.1 to 0.5 second (See Table 1; read on applicant’s range of less than 2 second). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal purge time because it has been held that determination of workable range is not considered inventive.
Regarding to claim 8, Varadarajan discloses the substrate has a patterned step on which the BDEAS is absorbed in step (i) (Fig 1A-Fig 1C, paragraph 0032-0033, 0036-0040).
Regarding to claim 12, Varadarajan discloses the substrate comprises a trench and wherein the silicon oxide film (109) is deposited on the sidewall and on the bottom surface of the trench (See Fig 1A-1B, paragraph 0033-0035).

10.	Claims 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Fukazawa (US 2018/0119283 A1) as applied to claims 1-4, 7, 8, 12 above, and further in view of Blanquart (US 2018/0151346 A1).
Regarding to claim 5, Varadarajan fails to disclose the oxygen concentration of 30% to 60%. However, Varadarajan clearly teaches to use oxygen gas. Fukazawa also teaches to use oxygen gas (See Fig 9-10).  Blanquart teaches to use oxygen gas along with dilution gas, wherein the flow rate of oxygen is between 100 sccm to 10,000 sccm, preferable 500 sccm to 2,000 sccm and the flow rate of dilution gas is between 0 sccm to 10,000 sccm, preferable 2,000 sccm to 8,000 sccm (See paragraph 0088, Table 1A).
If 10,000 sccm of O2 gas and 10,000 sccm of dilution gas is used, then concentration of oxygen gas would be 10,000 / (10,000 + 10,000) = 0.5 = 50% (within applicant’s claimed range 30% to 60%)
If 2000 sccm of O2 gas and 2,000 sccm of dilution gas is used, the concentration of oxygen gas would be 2000 / (2000 + 2,000) = 0.5 = 50% (within applicant’s claimed range of 30% to 60%)
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Fukazawa in view of Blanquart by performing routine experiments to obtain optimal concentration or percentage of oxygen because it has been held that determination of workable range is not considered inventive.

Regarding to claim 9, Varadarajan fails to disclose the patterned step in a trench having an aspect ratio of 3 or higher. However, Varadarajan clearly teaches the patterned step is a trench having some aspect ratio value. Blanquart teaches the patterned step is a trench having an aspect ratio 2 to 10, typically about 2 to 5 (See paragraph 0035; Note: aspect ratio of 5 or 10 read on applicant’s limitation “an aspect ratio of 3 or higher”. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

11.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Fukazawa (US 2018/0119283 A1)  as applied to claims 1-4, 7-8 above, and further in view of Su (US 2020/0203157 A1).

Regarding to claim 9, Varadarajan and Fukazawa fail to disclose the patterned step in a trench having an aspect ratio of 3 or higher. However, Varadarajan clearly teaches the patterned step is a trench having some aspect ratio value. Su discloses the patterned step is a trench having an aspect ratio of 20 or greater (paragraph 0049). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Fukazawa in view of Su perform routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

Regarding to claim 10, Varadarajan and Fukazawa fail to disclose the oxygen plasma comprises nitrogen dioxide (NO2). However, Varadarajan teaches to use oxygen source includes O2, O3, CO and N2O (See paragraph 0036). Su teaches to use oxygen and nitrogen such as NO2, N2O, N2O4, N2O5 or mixture thereof (See paragraph 0054). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Fukazawa in view of Su by using nitrogen dioxide because equivalent and substitution of one for another would produce an expected result.

12.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Fukazawa (US 2018/0119283 A1) as applied to claims 1-4, 7, 8 above, and further in view of MacDonald et al. (US 2019/0233446 A1).

Regarding to claim 10, Varadarajan and Fukazawa fail to disclose the oxygen plasma comprises nitrogen dioxide (NO2). However, Varadarajan teaches to use oxygen source includes O2, O3, CO and N2O (See paragraph 0036). MacDonald teaches to use oxygen and nitrogen such as N2O, NO, NO2 (aka nitrogen dioxide) (See paragraph 0084). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Fukazawa in view of MacDonald by using nitrogen dioxide (NO2) because equivalent and substitution of one for another would produce an expected result.

Regarding to claim 11, Varadarajan and Fukazawa fail to disclose in step (ii), oxygen is fed to the reaction space at a flow rate of between 1600 sccm and 4000 sccm, and an inert gas is fed to the reaction space at a flow rate of between 2000 and 4400 sccm. MacDonald teaches to oxygen is fed to reaction space at a flow rate between 1 sccm to 2000 sccm and inert gas at flow rate between 10 to 2000 sccm (paragraph 0076, 0083). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan and Fukazawa in view of MacDonald by performing routine experiments to obtain optimal aspect ratio because it has been held that determination of workable range is not considered inventive.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2018/0315597 A1) and Fukazawa (US 2018/0119283 A1) as applied to claims 1-4, 7, 8, 12 above, and further in view of Ohashi et al. (US 2019/0242015 A1).
Regarding to claim 13, Varadarajan fails to disclose a carrier gas is fed to the reaction space continuously throughout the deposition cycle, and wherein in step (i), the BDEAS is provided to the reaction space in a pulse by flowing the carrier gas through a bottle carrying the BDEAS.  However, Varadarajan clearly teaches to feed BDEAS and carrier gas.  Fukazawa discloses a carrier gas is fed to the reaction space continuously throughout the deposition cycle, and wherein in step (i), the BDEAS is provided to the reaction space in a pulse (See Fig 2-3, paragraph 0032, 0035).  Varadarajan and Fukazawa fail to disclose that BEEAS is provided to the reaction space in a pulse by flowing the carrier gas through a bottle carrying the BEEAS.  Ohashi teaches BEEAS is provided to the reaction space in a pulse (by using timing valve) by flowing the carrier gas (inert gas from 113b source) through a bottle (118 vaporizer) carrying the BDEAS (paragraph 0113-00117, Fig 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan in view of Fukazawa and Ohashi by having a carrier gas is fed to the reaction space continuously throughout the deposition cycle, and wherein in step (i), the BDEAS is provided to the reaction space in a pulse by flowing the carrier gas through a bottle carrying the BDEAS because it helps to improve the quality of a film formed on the substrate (abstract).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713